Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00344-CV

                     IN THE INTEREST OF R.A.E. and J.D.F., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01868
                          Honorable Susan D. Reed, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. Costs of appeal are not assessed against appellant because he qualifies as indigent.

       SIGNED March 16, 2022.


                                                 _____________________________
                                                 Irene Rios, Justice